                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

STEPHANIE DIANE JONES, et al.,

              Plaintiffs,

vs.                                                  Case No. 3:18-cv-1508-J-34PDB

ARTHER LEE WILLIAMSON,

              Defendant.




                                        ORDER


       THIS CAUSE is before the Court on the Report & Recommendation (Dkt. No. 8;

Report), entered by the Honorable Patricia D. Barksdale, United States Magistrate Judge,

on April 12, 2019.     In the Report, Judge Barksdale recommends that this case be

remanded to state court. See Report at 9-10. Plaintiff has filed objections to the Report.

See Response (Dkt. No. 9; Objections) filed on April 24, 2019.

       The Court “may accept, reject, or modify, in whole or in part, the finding or

recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific objections

to findings of facts are filed, the district court is not required to conduct a de novo review

of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see

also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions de

novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla.

May 14, 2007).


                                             -1-
      The Court has reviewed Plaintiff’s Objections and finds that they are due to be

overruled. As such, upon independent review of the file and for the reasons stated in the

Magistrate Judge’s Report, the Court will overrule the Objections and accept and adopt

the legal and factual conclusions recommended by the Magistrate Judge. Accordingly, it

is hereby

      ORDERED:

      1. The objections contained in Plaintiff’s Response (Dkt. No. 9) are OVERRULED.

      2. The Magistrate Judge’s Report & Recommendation (Dkt. No. 8) is ADOPTED

            as the opinion of the Court.

      3. This case is REMANDED to the Circuit Court, Fourth Judicial Circuit, in and for

            Duval County, Florida, in Stephanie Diane Jones and State of Florida,

            Department of Revenue v. Arthur Lee Williamson, No. 2011-DR-10768-FM

            (Division FM-G).

      4. Mr. Williamson is cautioned that removal of a state action to federal court

            without an objectively reasonable basis may subject him to liability for costs

            and actual expenses, including attorney’s fees, under 28 U.S.C. § 1447(c).

      5. The Clerk of the Court is directed to mail a certified copy of this Order to the

            state court clerk, terminate all pending motions, and close the file.

      DONE AND ORDERED in Jacksonville, Florida, this 16th day of May, 2019.




                                              -2-
ja

Copies to:

Counsel of Record

Arther Lee Williamson
7846 Stephenson Drive
Jacksonville, FL 32208

Clerk, Fourth Judicial Circuit




                                 -3-
